Citation Nr: 0124853	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  97-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for cellulitis of the 
right foot.

4.  Entitlement to service connection for a skin disorder, to 
include chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served in the Marine Corps from July 1968 to 
July 1972, and from November 1972 to November 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his June 1997 VA Form 9, the appellant requested a hearing 
before the Board to be held at the RO.  In a written 
statement submitted to the RO in August 2001, the appellant 
withdrew his Travel Board hearing request.  

In a written statement submitted to the RO in June 1998, the 
appellant withdrew his appeal for his claim of service 
connection for cancer of the throat and larynx.  The Board 
finds that the appeal for this claim has been withdrawn.  
38 C.F.R. § 20.204.  Therefore the issues on appeal are as 
listed on the title page.


REMAND

The May 1997 and March 1998 Statements of the Case (SOC) and 
the February 1998 Supplemental Statement of the Case (SSOC) 
indicate that the appellant's four claims for service 
connection at issue in this case were denied as being not 
well-grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the service medical records reveals that the 
appellant was diagnosed with cellulitis of the great right 
toe in May 1969.  That same month he sought treatment for 
nausea and diarrhea.  In June 1969, he was treated for an 
infected toe on his right foot that appeared to be an 
infected hair follicle with some cellulitis.  In December 
1970, the appellant sought treatment for kidney trouble.  In 
April 1974, he was examined for complaints relating to a skin 
rash on the forehead and under his arms that he reported came 
and went.

In September 1996, the appellant requested that VA schedule 
him for examinations related to his claimed conditions.  In 
March 1997, he was given a VA Agent Orange examination.  
However, as pointed out in the September 2001 informal 
hearing presentation, there is no indication in the 
examination report that the examiner reviewed the claims file 
or the service medical records.  The examiner rendered 
diagnoses of chronic prostatitis, irritable bowel syndrome, 
esophageal spasms, localized pityriasis rubra pilaris and 
pustular eruption of the skin consistent with folliculitis, 
but did not render any opinion concerning the etiology or 
onset of any of the appellant's claimed or diagnosed 
conditions.  

The requirements for scheduling an examination have been met 
in this instance, as the record contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability due to chronic prostatitis, 
antral gastritis, folliculitis and a skin condition.  See 
38 U.S.C.A. § 5104A(d); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)). 

A review of the evidence of record also reveals that the 
appellant has been in receipt of Social Security (SSA) 
disability benefits since 1993.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While 
the evidence of record contains some SSA records, the 
appellant submitted these in October 1995, and it is unknown 
whether or not the submitted records reflect the complete SSA 
records.

In view of the account given by the appellant of events that 
purportedly happened in service and of the medical treatment 
that followed, the Board asks the RO to attempt to develop 
the record further, as explained below.  Regardless of 
whether additional records are obtained, the appellant should 
be afforded VA examinations to determine if any of the 
disorders reported in the claims file are linked to active 
duty in any way.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

As a basis for considering the appellant's four claims for 
service connection on the merits, the evidence contained in 
the claims file is inadequate.  These considerations require 
further investigation by medical professionals, as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Hence, the Board 
requests further development.

Accordingly, this case is REMANDED for the following:

1.  With the appellant's cooperation and 
assistance, the RO should identify any 
additional relevant medical records not 
already associated with the claims file.  
After obtaining appropriate 
authorization, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including, but not limited to, 
all pertinent VA treatment.  In 
particular, the RO should obtain the 
complete records from the January 1977 
hospitalization at the Glynn-Brunswick 
Hospital and from the October 1993 
hospitalization at Charter-by-the-Sea 
Hospital, as well as the treatment 
records from the pain management program 
at St. Luke's.  All pieces of 
correspondence, and any records obtained, 
should be made a part of the claims file.  

2.  The RO should obtain from the Social 
Security Administration a copy of any 
Administrative Law Judge Decision 
(including the List of Exhibits) and 
copies of the medical records upon which 
the appellant's original award of 
benefits in 1993 and any continuing award 
were based.  All of these records are to 
be associated with the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) is 
fully complied with and satisfied.  

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should schedule appellant for appropriate 
examinations to determine whether the 
disabilities for which service connection 
is claimed are currently manifested, and 
if so, their etiology.  All indicated 
tests and studies should be accomplished.  
The claims file should be reviewed by the 
examiner(s) in connection with the 
examinations.  The examiner(s) should 
adequately summarize the relevant medical 
history and clinical findings, and provide 
detailed reasons for the medical 
conclusions. 

a.  The examiner should describe the 
nature and severity of all skin 
pathology.  The size, shape, color, and 
extent of any lesions, whether rashes, 
infected follicles, or cellulitis, if 
any, should be recorded.  The examiner 
should opine, with degree of probability 
expressed, as to the etiology of any 
currently manifested skin disorders.  
This should include an opinion regarding 
whether appellant's dermatitis, Fordyce 
Disease, folliculitis, cellulitis or 
localized pityriasis rubra pilaris, if 
any, are causally or etiologically 
related to military service or some other 
cause or causes.  The examiner should 
state whether there is any evidence that 
any current dermatitis, cellulitis or 
folliculitis is related to any signs or 
symptoms the appellant experienced during 
service.

b.  The examiner should opine, with 
degree of probability expressed, as to 
the etiology of any currently manifested 
gastrointestinal disorder to include 
antral gastritis, esophageal spasms and 
motility disorders.  This should include 
an opinion regarding whether appellant's 
gastrointestinal disorders are causally 
or etiologically related to military 
service or some other cause or causes.  
The examiner should state whether there 
is any evidence that any current 
gastrointestinal disorder is related to 
any signs or symptoms the appellant 
experienced during service.

c.  The examiner should offer 
opinions as to the etiology of all 
documented urologic and prostate 
condition(s).  In particular, the examiner 
should offer opinions, with degree of 
medical probability expressed, as to 
whether the etiology of the appellant's 
urologic or prostate pathology is 
attributable to any disease or incident 
suffered during his active service or to 
some other cause or causes.  The examiner 
should express an opinion as to whether it 
is as likely as not that the appellant 
currently suffers from any chronic 
prostate disorder that is related to any 
signs or symptoms the appellant 
experienced during service.

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
four issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


